     Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 1 of 6 PageID #: 201



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



        SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, the United States of

America, by counsel, herewith responds to each of defendant's

Standard Discovery Requests as follows:

       Preliminary Response:

       In this case, the United States provides expansive discovery,

which has been made available through an online file-sharing

service, USAfx, as outlined below:

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
Response:     The United States has disclosed the following items:
      Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 2 of 6 PageID #: 202



           1. Curriculum vitae of Jose Varlea, Regional Manager, CVS
              Health, Organized Retail Crime Team;
           2. Images   received   from   Nicholas   Niehaus,   Market
              Investigator, Target Corporation, on July 29 and August
              12, 2020;
           3. Memorandum of Interview: Christian Hardman, eBay;
           4. Defendant’s JailATM Report; and
           5. Emails.

     Request G: Give to the defendant a written summary of any
testimony the government intends to use under Rules 702, 703 or
705 of the Federal Rules of Evidence during its case-in-chief at
trial. If the government requests discovery under Federal Rules of
Criminal Procedure 16(b)(1)(C)(ii) and the defendant complies, the
government must, at the defendant's request, give to the defendant
a written summary of testimony that the government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial on the issue of the defendant's mental condition.
The summary must describe the witness's opinions, the bases and
reasons for those opinions, and the witness's qualifications.
[Fed. R. Crim. P. 16(a)(1)(G)]
        Response:      The United States intends to call the following

individuals as witnesses at the trial of this matter:

        1. Jose Varela, Regional Manager, CVS Health, Organized Retail
           Crime Team.
        2. Herb Shelton, Organized Retail Crime Investigator, Kroger.
        3. Nicholas Niehaus, Market Investigator, Target Corporation.
The    witnesses      are    expected     to       base    their   testimony    on    their

training, experience, and the evidence previously disclosed in

this case. The witnesses testify generally about their experience

with      organized         retail   fencing          operations,      including       the

characteristics        and     identification         of    fencing   operations.      The

witnesses      will      testify     as    to        specific      characteristics      of

Defendant’s       eBay      operation     and       provide     examples   as    to    how


                                               2
   Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 3 of 6 PageID #: 203



Defendant’s eBay operation has the characteristics of a fencing

operation rather than a legitimate business.

     The United States takes the position that the evidence is lay

testimony under Rule 701, rather than expert testimony, because it

is based on their personal observations and experience as retail

investigators. Nevertheless, notice is given to defendant as a

precautionary measure.

     Jose Varela’s curriculum vitae is provided in this discovery

response. The United States will supplement this response with the

curriculum vitae of Herb Shelton and Nicholas Niehaus as well as

additional reports as they are received.

     Request I: Notify defendant of all evidence the government
intends to introduce pursuant to Rule 404(b) of the Federal Rules
of Evidence.
     Response:     The United States hereby gives notice that it

intends to introduce testimony showing that Defendant requested

and obtained controlled substances from persons selling stolen

items to the Defendant (i.e. “boosters”). This evidence is not

other bad acts evidence under Federal Rule of Evidence 404(b). It

is direct, intrinsic evidence of the scheme to defraud and to

obtain money under false pretenses charged in the Indictment

because the scheme relied upon Defendant taking advantage of

vulnerable persons he knew to be drug addicts and could manipulate

to obtain the stolen goods Defendant sold on eBay. Defendant’s

                                     3
     Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 4 of 6 PageID #: 204



requests      to     obtain     controlled         substances         from    boosters

demonstrates his knowledge that the boosters were, in fact, drug

addicts. It is the position of the United States that this evidence

is    inextricably     intertwined    with         the    evidence     regarding     the

charged offense and is necessary to complete the story of the

crime.      Thus, it is the position of the United States that,

although this evidence meets the standard for admission under Rule

404(b) of the Federal Rules of Evidence as evidence of motive,

intent, plan, knowledge and absence of mistake, notice is not

required.     Nevertheless,      notice       is    given       to   defendant     as   a

precautionary measure.


     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.

       Response:     The United States reserves the right to use all

information and evidence disclosed herein or made available for

inspection     and    copying    pursuant       to       this    Response    and   such

information and evidence which may be discovered and finally

provided to defendant.

       Any discovery provided that is not mandated by Court order,

the Federal Rules of Criminal Procedure, federal statute or federal

case law, is provided voluntarily as a matter of discretion solely

to expedite and facilitate litigation of this case.


                                          4
   Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 5 of 6 PageID #: 205



      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                    Respectfully submitted,

                                    UNITED STATES OF AMERICA

                                    MICHAEL B. STUART
                                    United States Attorney


                                    s/Andrew J. Tessman
                                    ANDREW J. TESSMAN
                                    Assistant United States Attorney
                                    WV State Bar No. 13734
                                    300 Virginia Street, East, Room 4000
                                    Charleston, WV 25301
                                    Telephone: 304-345-2200
                                    Fax: 304-347-5104
                                    E-mail: andrew.tessman@usdoj.gov




                         CERTIFICATE OF SERVICE

     It   is   hereby   certified   that   the   foregoing   “SUPPLEMENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been



                                      5
   Case 2:20-cr-00054 Document 48 Filed 08/24/20 Page 6 of 6 PageID #: 206



made on opposing counsel by virtue of such electronic filing this

24th day of August, 2020 to:

     Rachel Zimarowski
     Assistant Federal Public Defender
     Counsel for Defendant
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25301



                                         By:   s/ Andrew J. Tessman




                                     6
